Case 2:17-cv-11910-MAG-DRG ECF No. 457-51 filed 10/23/18   PageID.11810   Page 1 of
                                      4




        EXHIBIT 1-49
Forced deportations of Iraqi asylum seekers on hold | Yle Uutis... Page 1 of 3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-51 filed 10/23/18                             PageID.11811    Page 2 of
                                      4


                                                KIRJAUDU                      HAE        VALIKKO   
     News 10.7.201816:28 | updated 10.7.201816:30

     Forced deportations of Iraqi asylum
     seekers on hold
     “We will accept those returning of their own free will and those guilty of crimes,"
     says Iraqi ambassador Matheel al-Sabti.




      Matheel al-Sabti, Iraqi ambassador to Finland.   Image: Antti Haanpää.



     Iraq will no longer accept rejected asylum seekers who do not willingly want to return to Iraq,
     says Iraqi ambassador Matheel al-Sabti.

     “The Iraqi government has opposed forced repatriations for a long time and is now preventing
     them in practice too.”

     Last month, Yle reported that deportees returned from Finland to Iraq have been turned
     around and sent back to Helsinki, with local officials saying that the returnees did not have
     the required travel documents.




https://yle.fi/uutiset/osasto/news/forced_deportations_of_iraqi_as... 8/23/2018
Forced deportations of Iraqi asylum seekers on hold | Yle Uutis... Page 2 of 3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-51 filed 10/23/18                         PageID.11812         Page 3 of
                                      4

     This is not a new position, al-Sabti says, adding that Iraq is finally enforcing the policy it
     announced eons ago, instead of allowing EU countries to act against the will of the
     government.

     “We will accept those returning of their own free will and those guilty of crimes, but we
     oppose forced repatriations.”


     Forced deportations on hold

     Marko Heikkiläfrom Finland’s National Police Board says deportations of Iraqis without
     passports are temporarily on hold.

     “Whether it’s Iraq or Nigeria, a sovereign state can decide who to let in and on what
     conditions. If the conditions are not met, repatriations cannot be carried out.”

     Last year, Finnish police began to issue temporary travel documents to ensure that rejected
     asylum seekers without passports could be returned.

     However, al-Sabti believes that regardless of the documents they may carry, Iraq will not
     allow entry to anyone who opposes their deportation.

     “If they do not want to get off the airplane, or the police will not receive them, they cannot be
     returned.”

     A majority of Iraqis go back to their home country through the so called voluntary return
     programme run by the Finnish interior ministry.

     According to the Police Board's Heikklä, it is not unusual for forced deportations to fail. "We
     are quite used to the circumstances changing. We haven’t pressed the panic button."


     "Mistake was made in 2015"

     According to al-Sabti, political pressure in Finland and Iraq is one reason for the government
     to refuse involuntary deportees.

     "Asylum seekers, their families, friends and the media, they all accuse the Iraqi government
     of accepting forced deportations."

     But decision-makers in Iraq who are about to form a government, do not want any additional
     problems, al-Sabti says.

     “They won’t take the risk with the deportations and gamble away their political positions.”

     The ambassador suggests that the Finnish government wait until the situation in Iraq
     stabilises.




https://yle.fi/uutiset/osasto/news/forced_deportations_of_iraqi_as... 8/23/2018
Forced deportations of Iraqi asylum seekers on hold | Yle Uutis... Page 3 of 3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-51 filed 10/23/18                   PageID.11813        Page 4 of
                                      4

     "Then these people who belong in Iraq could return,” he says, adding that it is understandably
     a difficult issue for Finland’s interior ministry which wants to bring the deportations to a
     conclusion.

     “But the mistake was already made in 2015when Europe left its borders open.”

     Between June 2017 and May 2018, the Finnish Immigration Service issued 119 deportation
     orders to Iraq.

     Sources Yle




     Latest in:News


     23.8.   Paralympians hit with 900-euro fee to represent Finland in European games

     23.8.   Swedish authorities OK Nordea'
                                          s HQ move to Finland

     23.8.   Level crossing crash in northern Finland claims one life, slows train services

     23.8.   Finnish police catch more than 5,000motorists in 24-hour speed trap

     23.8.   Police investigating Greens employee over disruption of deportation flight

     23.8.   Hundreds of bridges and gravel roads need repair, says transport agency

     23.8.   Home HIV test kits reach Finland

     23.8.   Thursday' s papers:Disturbing find in convicted singer case, partysupport,
             road user charges

     22.8.   Immigration Service "constantly" monitoring Afghan securitysituation

     22.8.   Putin welcomes Niinistö’s Arctic Summit initiative




https://yle.fi/uutiset/osasto/news/forced_deportations_of_iraqi_as... 8/23/2018
